[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de DEFENDANT'S MOTION TO DISQUALIFY THEPLAINTIFF'S COUNSEL
The present counsel for plaintiff has brought an action in two counts. In the first count of the amended complaint, the plaintiff alleges a fraud, claiming the marriage is voidable. In Paragraph 13 the plaintiff alleges that the defendant failed to fully disclose
    ". . . the extent of his long prior history of mental disease and or defect . . ." (emphasis added).
In 1991 through 1992, the plaintiff's current law firm represented the defendant in a Chapter 7 bankruptcy. What was learned by counsel during this prior representation concerning the defendant's mental condition is unknown. The appearance of impropriety, although no actual impropriety exists, is to be avoided, particularly where emotions run high in marital disputes.
The defendant has not consented to the representation of the plaintiff by his prior counsel. He objects to it. His mental condition could not be said to be "generally known" when its alleged concealment is the basis for the plaintiff's action.
The plaintiff's counsel's assertion that the earlier bankruptcy is unrelated is not borne out in light of the quoted allegation supra.
The defendant's motion is granted.
HARRIGAN, J. CT Page 9766